DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to teach nor render obvious the implant further includes a first pawl having a first pin; a second pawl having a second pin; a first clip having a first groove and a first hole mated about the first pin; a second clip having a second groove and a second hole mated about the second pin; an advancement actuator including a first post mated to the first groove; and a release actuator including a second post mated to the second groove.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bertolote et al. U.S. Publication 2010/0087843 A1.
Regarding Claim 1, Bertolote et al. discloses a method of using an adjustable implant, comprising: providing an implant having a height and including therein an adjustable band 20 having an elliptical configuration and a diameter (paragraphs [0055-0058]); decreasing the diameter of the band (as seen in figures 6A-6C and 16A-16B); and increasing the height of the implant (as seen in figures 4A-5B and paragraph [0073]).
Regarding Claim 2, Bertolote et al. discloses increasing the diameter of the band (paragraphs [0055-0058]); and decreasing the height of the implant (as seen in figures 4A-5B and paragraph [0073]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertolote et al. U.S. Publication 2010/0087843 A1 in view of Braido et al. U.S. Publication 2016/0045312.
Regarding Claims 3, 4, 5, 6, 7, Bertolote et al. does not expressly disclose wherein the implant further includes a spool connected to a first end of the band and further wrapping the band onto the spool and further comprising unwrapping the band from the spool. Braido et al. teaches an adjustable implant 1402 in the same field of endeavor comprising an adjustable band 1042a/1042b having a first end connected to a spool 1304, wherein the band is wrapped onto the spool and unwrapping the band from the spool (paragraphs [0098], [0110] and paragraphs [0135-0137]), wherein the step of wrapping the band on to the spool 1304 includes depressing an advancement actuator 1806 and rotating the spool in a first direction (as seen in Figures 34-35 40-43 and 47 and paragraphs [0126-0127] and [0145]) and wherein the step of unwrapping the band from the spool includes depressing a release actuator and rotating the spool in a second direction (as seen in Figures 34-35, 40-43 and 47 and paragraphs [0126-0127] and [0145]) for the purpose of using an adjustment tool to trigger rotational movement of the adjustable implant and allow for the tightening and release of the band and allow for shape change of the implant (paragraphs [0080], [0137] and [0139]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Bertolote’s band to further include a spool and depressing a release actuator to rotate the spool in a first and second direction to wrap and unwrap the band as taught by Braido et al. for the purpose of using an adjustment tool to trigger rotational movement of the adjustable implant and allow for the tightening and release of the band and allow for shape change of the implant.
Regarding Claims 8, 9, Bertolote et al. does not expressly disclose wherein the step of wrapping the band on to the spool includes activating a motor, wherein the motor is remotely activated via a remote control. Braido et al. teaches an adjustable implant 1402 in the same field of endeavor comprising an adjustable band 1042a/1042b having a first end connected to a spool 1304, wherein wrapping the band to the spool includes activating a motor, wherein the adjustment means can be activated by a remote control (paragraph [0110]) for the purpose of using an adjustment tool to trigger rotational movement of the adjustable implant and allow for the tightening and release of the band and allow for shape change of the implant (paragraphs [0080], [0137] and [0139]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Bertolote’s band to further include a spool and a motor to modify the shape of the band using a remote control as taught by Braido et al. for the purpose of using an adjustment tool to trigger rotational movement of the adjustable implant and allow for the tightening and release of the band and allow for shape change of the implant.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEEMA MATHEW whose telephone number is (571) 270-1452.  The examiner can normally be reached on Monday-Friday 8:30 am – 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, Jennifer Dieterle at (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEEMA MATHEW/
Primary Examiner, Art Unit 3774